Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a division of 15845262, filed 12/18/2017. 15845262 is a division of 13990586, filed 9/18/2012. 13990586 is a national stage entry of PCT/EP2011/071418, filed 11/30/2011. PCT/EP2011/071418 claims priority from provisional application 61419438, filed 12/3/2010. This application claims foreign priority to 10193335.6, filed 12/1/2010.
Information Disclosure Statement
The IDS filed on 12/19/2019 has been considered. See the attached PTO 1449 form.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 4, 6, and 10-12) in the reply filed on 5/21/2021 is acknowledged.  The traversal is on the ground(s) that it would not be undue burden to examine all claims because the claims are free of the prior art. This is not found persuasive because as discussed in the 103 rejection below, the claims are not free of the prior art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 5, and 7-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Claims Status
Receipt of Remarks/Amendments filed on 5/21/2021 is acknowledged. Claims 1-2 and 4-12 are currently pending. Claims 2, 5, and 7-9 have been withdrawn. Accordingly, 1, 4, 6, and 10-12 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 6, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersch et al. (WO 2009124707 A2; Oct. 15, 2009).
Andersch throughout the reference teaches combination of biological control agent, one or more components which are either insect control agent, fungicides, isoflavones or soil inoculants. The reference teaches the combination of agents disclosed display synergistic activity. (Abstract; Pg. 2, lines 25-30). Particularly, Andersch teaches a composition comprising Bacillus firmus as biological control agent and the composition further comprising a fungicide and soil inoculant (claims 1-6). Andersch discloses fluopyram as one of the suitable fungicides which can be included in the composition (Pg. 11, line 24 to Pg. 12, line 2). Further, Andersch discloses Rhizobium as one of the suitable soil inoculants which can be included in the composition (Pg. 19, line 14-17). The reference also teaches the composition can be applied to a seed (Pg. 3, line 1-5). 
Andersch teaches the biological control agent in the composition is present in about 2% to about 80% (Pg. 4, line 23-28). Andersch also teaches the fungicide in the composition is present in about 1% to 80% (Pg. 11, line 13-16). Andersch teaches the composition comprises three components which are the biological control agent, the fungicide (e.g. fluopyram) and the soil inoculant (e.g. Rhizobium). While Andersch is silent on the amount of soil inoculant (e.g. Rhizobium), the reference discloses the amounts of fungicide (e.g. fluopyram) and the biological control agent. Thus, the amount of Rhizobium may be added up to 97%, which overlaps the ratio of fluopyram to Rhizobium recited in the instant claims. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
With regards to instant claim 4, the claim does not recite what the synergistically effective amounts of fluopyram and Rhizobium are and the instant specification also do not disclose synergistically effective amounts of fluopyram and Rhizobium combination. Thus, applicant have not shown any unexpected results of synergy. Moreover, as discussed supra, Andersch teaches that the combination of agents disclosed display synergistic activity and thus Andersch meets the limitation of synergistically effective amounts recited in instant claim 4.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         

/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616